DETAILED ACTION
Status of the Application
	Claims 1, 8-9, 11, 17, 24-28, 33-35, 40-41 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
	Applicant’s amendment of claims 1, 24-25 as submitted in a communication filed on 7/27/2021 is acknowledged.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2018.  Claims 1, 8-9, 11, 17, 26-28, 33-35, 40-41 are at issue and are being examined herein.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/2/2021 and 7/27/2021 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 1, 17, and 26 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more. 
Claim 1 has been amended to now require Phe or Trp at the position corresponding to position 483 of the polypeptide of SEQ ID NO: 2, Tyr or Phe at the position corresponding to position 491 of the polypeptide of SEQ ID NO: 2, Trp at the position corresponding to position 509 of the polypeptide of SEQ ID NO: 2, and Phe or Trp at the position corresponding to position 510 of the polypeptide of SEQ ID NO: 2. In view of the fact that (i) the cellobiohydrolase of Lange et al. comprises  Tyr  at the position corresponding to position 483 of the polypeptide of SEQ ID NO: 2,  Trp at the position corresponding to position 491 of the polypeptide of SEQ ID NO: 2,  Tyr at the position corresponding to position 509 of the polypeptide of SEQ ID NO: 2, and  Tyr at the position corresponding to position 510 of the polypeptide of SEQ ID NO: 2, and (ii) the cellobiohydrolase of Fedorova et al. comprises amino acids Tyr, Trp, Phe, and Tyr at positions corresponding to positions 483, 491, 509 and 510 of the polypeptide of SEQ ID NO: 2, respectively, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1, 8, 17, 26-28 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 (claims 8, 17, 26-28 dependent thereon) remains indefinite in the recitation of “has increased specific performance relative to a parent cellobiohydrolase without the substitution at the one or more positions corresponding to….…” for the reasons of record and those set forth below.  
Applicant argues that the skilled artisan would not interpret the product used as the basis for determining specific performance as anything other than glucose, cellobiose, or glucose + cellobiose, based on the guidance of the specification.  According to Applicant, the Office has not pointed to any evidence in the specification that product could be interpreted to mean anything other than glucose, 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  With regard to the argument that the skilled artisan would not interpret the product used as the basis for determining specific performance as anything other than glucose, cellobiose, or glucose + cellobiose, based on the guidance of the specification, it is reiterated herein that while the specification provides examples of what the products can be, namely glucose and cellobiose, there is nothing in the specification that limits the term “product” to glucose, cellobiose, or glucose + cellobiose.  There is absolutely nothing in the specification that defines the term “increase specific performance” to “improved conversion of a cellulosic material to glucose and/or cellobiose”.   As repeatedly indicated in prior Office actions, it is unclear as to what is the property encompassed by the term “specific performance”.  While Applicant asserts that the Examiner has not pointed out to any evidence in the specification that product could be interpreted to mean anything other than glucose or cellobiose, it is noted that the Examiner previously pointed to the definition of increased specific performance provided in the specification.  As stated in the specification,  “Increased specific performance: the term “increased specific performance” by a variant of the present invention means improved conversion of a cellulosic material to a product, as compared to the same level of conversion by the parent. Increased specific performance is determined per unit protein…..The increased specific performance of the variant relative to the parent can be assed, for example, under one or more…conditions of pH, temperature, and substrate concentration”.  Nowhere in this definition one of skill in the art can find a definition indicating that the product is glucose, cellobiose or cellobiose + glucose.  With regard to the argument that the Examiner is conflating breadth with indefiniteness, the Examiner has repeatedly provided a clear example of why the term is indefinite. Thus, contrary to Applicant’s assertions, the Examiner is not confusing breadth with indefiniteness.  Specifically, the Examiner has previously indicated that in the a variant may be encompassed by the claims if the conversion used is that of cellulosic material to product X but may not be encompassed by the claim if the conversion used is that of cellulosic material to product Y.  The same variant can convert cellulosic material to product X or product Y.  If the variant is better at converting cellulosic material to product X instead of product Y, and in view of the fact that the conversion is undefined because the product is undefined, which conversion is used (i.e., cellulosic material to product X or cellulosic material to product Y) for comparison is going to determine whether the variant is included or excluded.  In other words, the same variant may or may not be encompassed by the claims depending on the conversion used for comparison. 
In addition, even if one assumes that the term “product” is limited to glucose, cellobiose, or glucose + cellobiose, the term “a parent cellobiohydrolase” implies a genus of cellobiohydrolases.  Any cellobiohydrolase that lacks the recited substitution can be considered “a parent cellobiohydrolase”. As such, the claim does not require the comparison to be made with the corresponding unmodified cellobiohydrolase but rather allows for the comparison to be made with  a genus of  cellobiohydrolases that lack the substitutions recited.  For example, as written, the comparison can be made between a modified cellobiohydrolase from organism X having the substitutions recited and either (i) a wild-type cellobiohydrolase from organism Y, or (ii) a wild-type cellobiohydrolase from organism Z that lacks the substitutions recited.   The basis for comparison is variable, thus making the determination as to what is included or excluded from the scope of the claims impossible.  A cellobiohydrolase may or may not be within the scope of the claim depending on what is used as the basis for comparison.  For example, cellobiohydrolase Z may be encompassed by the claim if the comparison is made with the “parent” wild-type cellobiohydrolase from organism X that lacks the substitutions recited but may not meet the limitations recited if the comparison is made with the “parent” wild type cellobiohydrolase from organism Y that lacks the substitutions recited. .   If the intended limitation is “wherein the variant has increased conversion of  cellulosic material to glucose, cellobiose, or glucose and cellobiose compared to the 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1, 9, 11, 17, 28, 34, 35, 40-41 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the specification complies with the written description requirement because it provides a precise definition by structure of the claimed cellobiohydrolases sufficient for one of skill in the art to distinguish them from other materials.  Applicant argues that one of skill in the art would reasonably conclude that Applicant was in possession of the claimed cellobiohydrolases having at least 90% sequence identity to amino acids 27-532 of the polypeptide of SEQ ID NO: 78 because the precise structure of 90% sequence identity is by itself sufficient to distinguish the claimed variants from other cellobiohydrolases.  Applicant asserts that percent identity is highly predictive of protein function and without this too, it would be impossible to make meaningful annotations of genomes in sequencing projects.  Applicant points out that with the aid of a computer, one of skill in the art would be capable to list all of the amino acid sequences having at least 90% sequence identity to amino acids 27-532 of the polypeptide of SEQ ID NO: 78.  Applicant argues that the literature at the time of the invention supports Applicant’s argument that structural homology is highly predictive of enzymatic classification and function, and that it teaches that virtually sequences having at least 90% identity to a reference sequence 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of Devos et al. Addou et al. and Tian et al. as well as the teachings of the specification.  However, the Examiner disagrees with Applicant’s contention that the entire genus of proteins required by the claims is adequately described by the teachings of the specification and/or the prior art. While it is agreed that one of skill in the art can recognize which structural variants of the polypeptide of SEQ ID NO: 78 or SEQ ID NO: 36 have at least 90% sequence identity to amino acids 27-532 of the polypeptide of SEQ ID NO: 78 or amino acids 1-437  also have the recited functional properties. 
 	The claims require a genus of proteins that have the recited 90% sequence identity and also comprise cellobiohydrolase activity, wherein said cellobiohydrolase activity is enhanced compared to, for example, that of the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 78.  It is reiterated herein that neither the specification nor the prior art provide sufficient information to allow one of skill in the art  to recognize a priori among an essentially infinite number of variants/hybrids having the recited 90% sequence identity, which ones have the desired cellobiohydrolase activity and/or improved performance, thus being able to identify those species which are part of the recited genus.  Nothing is known about a structure/function correlation that would allow one of skill in the art to determine which of this infinite number of variants are more likely to have the desired enzymatic activity.  Please note that while claims 1, 17, 28 require enhanced cellobiohydrolase activity, the specification fails to disclose those structural features that would provide the enhanced functional properties. As stated in prior Office actions, the total number of variants of the polypeptide of SEQ ID NO: 36 having 90% sequence identity to amino acids 1-437 of the polypeptide of SEQ ID NO: 36 that result from substitutions is 1.11x10117 variants.  The total number of variants of the polypeptide of SEQ ID NO: 78 having 90% sequence identity with amino acids 27-532 of SEQ ID NO: 78 that result from substitutions is 6.37x10135 variants.  This immense amount of variants does not even take into account variants obtained by deletions and/or insertions.   Thus, one of skill in the art would clearly understand that the number of structural variants having the recited % sequence identity is essentially infinite.  
Applicant has argued that given that percent identity is highly predictive of protein function, one of skill in the art would reasonably expect the vast majority of polypeptides having at least 90% sequence 7 variants having 90% sequence identity to amino acids 1-437 of the polypeptide of SEQ ID NO: 36 would have activity (1/(0.66)44 ), and (b) 1 in 1.59x109 variants having 90% sequence identity to amino acids 27-532 of the polypeptide of SEQ ID NO: 78 would have activity (1/(0.66)51 ).   In view of this, contrary to Applicant’s assertions, one of skill in the art would expect that the vast majority of the structural variants having at least 90% sequence identity as recited in the claims lack enzymatic activity. With regard to the teachings by Devos et al., Tian et al. and Addou et al. (cited in the IDS),  indicating that there is a greater than 90% prediction accuracy that sequences will share a full four EC digits at 70% sequence identity by pairwise alignment, and therefore, the sequences will be presumed to have the same enzyme classification and function, it is noted that the 70% sequence identity found by pairwise alignment is made with a limited number of proteins that have been previously  determined as having the same enzymatic activity.  Thus, the 70% sequence identity threshold only includes proteins that have the desired activity.  This is not the same as taking any random number of structural variants of protein X  having 70% sequence identity to protein X and finding that all or most of these random structural variants of protein X have the same enzymatic activity as protein X.   This is supported by Devos et al. who teach that (i) despite the widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results they obtained illustrate that the transfer of function between similar sequences involves more difficulties than commonly believed, and (ii) their data show that even true pairwise sequence relations, identified by their structural similarity, corresponds in many cases to different functions. (page 105, right column, Discussion).  Such finding is further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. where it is shown that even highly structurally homologous proteins where the sequence identity was much higher than 90%, can have different enzymatic activity.   Therefore, contrary to 
With regard to the argument that there is no evidence that the teachings of Guo et al. are applicable to cellobiohydrolases, it is noted that the teachings of Guo et al. indicate that their approximation can be applied to different enzymes.  Applicant should also note that the teachings of Addou et al., Tian et al. and Devos et al. are also generic and do not refer to cellobiohydrolases specifically.  More importantly, one of skill in the art would understand that the teachings of Guo et al. are an approximation of how many structural variants would retain enzymatic activity upon random mutations.  The Examiner introduced this approximation in support of the argument that not all of the structural variants of a protein would have the same activity of the protein from which they derive.  While Applicant states that one of skill in the art would have looked to resolved crystal structures for cellobiohydrolases at the time the application was filed to obtain detailed information about key catalytic residues, it is noted that there is no evidence in the specification or the prior art that those resolved crystal structures of the prior art would have provided the key residues in the polypeptide of SEQ ID NO: 36 or SEQ ID NO: 78  that are responsible for the enhanced cellobiohydrolase activity required by the variants. 
With regard to the argument that the teachings of Witkowski et al., Seffernick et al. and Tang et al. is are irrelevant to the instant application because they do not refer to cellobiohydrolases, it is noted that while it is agreed that these references do not disclose cellobiohydrolases, these teachings were introduced in support of the argument that even highly homologous proteins do not necessarily share the same enzymatic activity. They are clear examples of how high percent sequence identity is not necessarily predictive of function.   As explained above, the findings by Witkowski et al., Seffernick et al. and Tang et al. are evidence to support the teachings of Devos et al. with regard to how structural similarity corresponds in many cases to different functions. Therefore, in the absence of additional information correlating structure with the desired functional characteristics, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the enzymes required by the claims.  Thus, .

Claims 1, 9, 11, 17, 28, 34, 35, 40-41 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (a) the polypeptides of SEQ ID NO: 90 and 92, (b) a polypeptide that comprises all of SEQ ID NO: 78 except for one or more substitutions at positions corresponding to positions selected from the group consisting of positions 483, 491, 509 and 510 of the polypeptide of SEQ ID NO: 2 wherein the polypeptide has cellobiohydrolase activity, (c) a hybrid cellobiohydrolase comprising amino acids 1-437 of SEQ ID NO: 36 and all of SEQ ID NO: 20 except for one or more substitutions at positions corresponding to positions selected from positions 5, 13, 31 and 31 of SEQ ID NO: 20, and (d) a composition comprising the polypeptides of (a), (b) or (c), does not reasonably provide enablement for any cellobiohydrolase or cellulolytic enzyme comprising substitutions at the recited locations and also comprising (i) at least 90% sequence identity to amino acids 27-532 of the polypeptide of SEQ ID NO: 78, (ii) a catalytic domain having at least 90% sequence identity with amino acids 1-437 of the polypeptide of SEQ ID NO: 36 (SEQ ID NO: 78), or (iii) compositions comprising said cellobiohydrolases or cellulolytic enzymes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below.
Applicant argues that an assertion by the Office that the enabling disclosure is not commensurate in scope with the protection sought must be supported by evidence or reasoning substantiating the doubts so expressed.  Applicant states that one of skill in the art would be able to practice the claimed invention without undue experimentation.  Applicant refers to sections of the specification in support of the argument that the disclosure provides preferred embodiments, methods of production of the variants as claimed, and methods to measure cellobiohydrolase activity and increased specific performance.  
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of the specification as well as the knowledge of the art with regard to methods to produce variants, and methods to measure cellobiohydrolase activity.  The Examiner also agrees that an assertion by the Office that the enabling disclosure is not commensurate in scope with the protection sought must be supported by evidence or reasoning substantiating the doubts so expressed.  However, the Examiner disagrees with Applicant’s contention that no evidence has been provided to show that one of skill in the art would not be able to test for variants having the desired characteristics or that the specification and/or the prior art enables the entire scope of the claims.    It is reiterated herein that the issue in the instant case with regard to enablement is whether the specification and/or the prior art provide sufficient guidance to allow one of skill in the art to find from an infinite number of variants/hybrids having the recited 90% sequence identity those having the desired cellobiohydrolase activity without undue experimentation.  As explained by the Examiner in prior Office actions, the total number of variants of the polypeptide of SEQ ID NO: 36 having 90% sequence identity to amino acids 1-437 of the polypeptide of SEQ ID NO: 36 that result from substitutions is 1.11x10117 variants.  The total number of variants of the polypeptide of SEQ ID NO: 78 having 90% sequence 135 variants.  Therefore, it is abundantly clear that the number of variants that meet the recited % sequence identity is essentially infinite.  Contrary to Applicant’s assertions, one of skill in the art would expect that not all of these structural variants would have enzymatic activity.  See the estimates of Guo et al. provided by the Examiner in previous Office action where it is predicted that (a) 1 in 8.71x107 variants having 90% sequence identity to amino acids 1-437 of the polypeptide of SEQ ID NO: 36 would have activity (1/(0.66)44 ), and (b) 1 in 1.59x109 variants having 90% sequence identity to amino acids 27-532 of the polypeptide of SEQ ID NO: 78 would have activity (1/(0.66)51 ).   In view of the fact that the specification and/or the prior art are silent with regard to (a) the structural features required in those structural variants that have the desired functional characteristics, or (b) a structure/function correlation, one of skill in the art would have to test an essentially infinite number of variants to determine those variants that have the desired enhanced cellobiohydrolase activity.  While it is agreed that methods of making a polypeptide, methods to determine % sequence identity, and methods to test cellobiohydrolase activity were known in the art at the time of the invention, the amount of experimentation needed to enable the entire scope of the claims is immense.  It was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find a cellobiohydrolase or a cellulolytic enzyme.  Even the estimates of Guo et al., which are lower that the number of variants calculated based on substitutions, predict that the number of random variants having the recited % sequence identity that would have to be tested to find one enzymatically active variant is immense.  As calculated in prior Office actions, 1 in 8.71x107 variants having 90% sequence identity to amino acids 1-437 of the polypeptide of SEQ ID NO: 36 would have activity (1/(0.66)44 ), while 1 in 1.59x109 variants having 90% sequence identity to amino acids 27-532 of the polypeptide of SEQ ID NO: 78 would have activity (1/(0.66)51 ).   Even with current high-throughput screening techniques, the number of variants to test is so high that it would not be possible to find active mutants by routine experimentation.  Therefore, the evidence provided by the Examiner  contradicts the argument that the Wands factors support the conclusion that the teachings of the specification and/or the prior art enable the entire scope of the claims.  While it is agreed that enablement is not precluded by the Such guidance has not been provided in the instant specification or the prior art.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is fully enabled by the teachings of the specification and/or the prior art.

Claim Rejections - 35 USC § 102 (AIA )

Claims 1, 17, and 26 were rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Lange et al. (US Patent No. 7785853 issued 8/31/2010).    
Claim 1 has been amended to now require Phe or Trp at the position corresponding to position 483 of the polypeptide of SEQ ID NO: 2, Tyr or Phe at the position corresponding to position 491 of the polypeptide of SEQ ID NO: 2, Trp at the position corresponding to position 509 of the polypeptide of SEQ ID NO: 2, and Phe or Trp at the position corresponding to position 510 of the polypeptide of SEQ ID NO: 2. In view of the fact that the cellobiohydrolase of Lange et al. comprises  Tyr  at the position corresponding to position 483 of the polypeptide of SEQ ID NO: 2,  Trp at the position corresponding to position 491 of the polypeptide of SEQ ID NO: 2,  Tyr at the position corresponding to position 509 of the polypeptide of SEQ ID NO: 2, and  Tyr at the position corresponding to position 510 of the polypeptide of SEQ ID NO: 2, this rejection is hereby withdrawn.

Claims 1, 17, and 26 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedorova et al. (GenBank accession number A1DNL0, 11/28/2012).  
Claim 1 has been amended to now require Phe or Trp at the position corresponding to position 483 of the polypeptide of SEQ ID NO: 2, Tyr or Phe at the position corresponding to position 491 of the polypeptide of SEQ ID NO: 2, Trp at the position corresponding to position 509 of the polypeptide of withdrawn.

Allowable Subject Matter
The polypeptides of SEQ ID NO: 90 and 92 appear to be allowable over the prior art of record.
Claim 33 is objected to as being dependent upon a rejected base claim.  However, it would be allowable if rewritten in independent form.

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 5, 2021